            Case 2:20-cv-04991-CDJ Document 8 Filed 01/04/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

STANLEY E. KORNAFEL,                            :
     Plaintiff,                                 :
                                                :
       v.                                       :     CIVIL ACTION NO. 20-CV-4991
                                                :
DEL CHEVROLET, et al.,                          :
     Defendants.                                :

                                             ORDER

       AND NOW, this 4th day of January, 2021, upon consideration of Plaintiff Stanley E.

Kornafel’s Response to Show Cause Order (ECF No. 7), and for the reasons stated in the

attached Memorandum, it is ORDERED that:

       1.      Kornafel is ENJOINED from filing any civil actions against Del Chevrolet, Jack

Delvecchio, or Judge James P. MacElree, II, raising claims based on the car he purchased from

Del Chevrolet in 2015 and related state court litigation about the car including but not limited to

the claims raised in Kornafel v. Del Chevrolet, Civ. A. No. 18-1419 (E.D. Pa.); Kornafel v. Del

Chevrolet, Civ. A. No. 19-2783 (E.D. Pa.); and Kornafel v. Del Chevrolet, Civ. A. No. 20-4991

(E.D. Pa.).

       2.      The Clerk of Court SHALL NOT DOCKET any new case filed by Kornafel that

raises any claims covered by this injunction.

       3.      If Kornafel submits any new cases to this Court that are covered by this

injunction, the Clerk of Court is DIRECTED to return those papers to Kornafel along with a

copy of this Order. If Kornafel submits a new Complaint that is only partially covered by this

injunction, the Clerk of Court SHALL return the filing to Kornafel without docketing it. In such

a case, Kornafel may resubmit the filing for docketing so long as it only raises claims that are not

covered by this injunction.
     Case 2:20-cv-04991-CDJ Document 8 Filed 01/04/21 Page 2 of 2




4.      The Clerk of Court shall CLOSE this case.

                                    BY THE COURT:


                                    /s/ C. Darnell Jones, II
                                    C. Darnell Jones, II J.




                                       2
